Citation Nr: 1725742	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  04-35 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, to include as due to herbicide exposure and secondary to service-connected diabetes mellitus and/or PTSD.

2.  Entitlement to an initial rating in excess of 30 percent prior to November 28, 2016, and a rating higher than 60 percent since November 28, 2016, for coronary artery disease (CAD).

3.  Entitlement to an initial compensable rating for a scar, status post coronary artery bypass graft (chest wall scar). 

4.  Entitlement to an initial rating higher than 30 percent for cellulitis of the lower extremities.

5.  Whether the Veteran's combined disability evaluation has been properly calculated. 



REPRESENTATION

Appellant represented by:	Lori A. Chism, Attorney at Law


ATTORNEY FOR THE BOARD

T. Adams, Counsel


INTRODUCTION

The Veteran served on active duty from July 1966 to February 1969. 

These matters are on appeal from rating decisions issued in March 2004, March 2006, and October 2008, and April 2014 by the Department of Veterans Affairs (VA) Regional Office (RO) in Detroit, Michigan.

The March 2004 rating decision denied entitlement to service connection for hypertension. 

In February 2006, the Board granted service connection for cellulitis of the lower extremities and remanded the issue of service connection for hypertension, for further development.

By a March 2006 rating decision, the RO implemented the Board decision and granted service connection for cellulitis of the lower extremities and assigned a 30 percent disability rating, effective April 11, 2001.

The October 2008 rating decision granted service connection for CAD and assigned a 30 percent disability rating, effective January 24, 2008.  A September 2014 Decision Review Officer Decision granted an earlier effective date of November 4, 2007 for the grant of service connection for CAD based on a clear and unmistakable error, and assigned a 100 percent rating effective November 4, 2007.  A rating of 30 percent was assigned effective from February 4, 2008.

A December 2016 rating decision increased the rating from 30 percent to 60 percent for CAD, effective from November 28, 2016.  However, since these increases did not constitute a full grant of the benefits sought, the higher initial evaluation issues remain in appellate status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).

A February 2010 rating decision granted the Veteran's claim for a total disability rating (TDIU) and assigned an effective date of November 4, 2007.

In May 2012, the claims for entitlement to service connection for hypertension, a higher rating for CAD and for cellulitis of the lower extremities, and the proper calculation of a combined rating were remanded for further development and are now ready for disposition.

An April 2014 rating decision, in pertinent part, granted service connection for a scar, status post coronary artery bypass graft and assigned a noncompensable (zero percent) rating effective from January 21, 2008.  In an April 2014 notice of disagreement, the Veteran disagreed with the noncompensable rating assigned and the effective date for the grant of service connection for the scar.  A September 2014 Decision Review Officer Decision granted an earlier effective date of November 4, 2007 for the grant of service connection for status post coronary artery bypass based on a clear and unmistakable error, and assigned a noncompensable rating effective November 4, 2007.

In September 2014, he submitted a timely substantive appeal.

In August 2016, the Veteran's attorney submitted a letter to VA stating that she could no longer represent the Veteran.  The Board construes this as a motion to withdraw representation after certification of the appeal to the Board.  See 38 C.F.R. § 20.608 (2016).  That motion is denied.  The Veteran's attorney has not provided good cause for withdrawing her representation or any certification that the Veteran was provided a copy of the motion, which are both required before representation can be withdrawn after certification. Id.  

The issues of entitlement to an initial rating higher than 30 percent for cellulitis and whether the Veteran's combined disability evaluation has been properly calculated are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  The Veteran's service personnel records show that he served in the Republic of Vietnam; thus, his in-service herbicide exposure is presumed.

2.  The evidence is at least in equipoise as to whether the Veteran's diagnosed hypertension is etiologically related to his active service.

3.  Prior to November 28, 2016, the Veteran experienced CAD manifested, at its greatest severity, by left ventricular dysfunction with an ejection fraction that ranged from 55 to 65 percent; left ventricular dysfunction did not have an ejection fraction of 30 to 50 percent and chronic congestive heart failure had not been assessed.

4.  Since November 28, 2016, the Veteran has experienced CAD manifested, at its greatest severity, by an estimated workload of more than 3-5 METS and a left ventricular dysfunction with an ejection fraction of 61%, but left ventricular dysfunction has not had an ejection fraction of less than 30 percent; chronic congestive heart failure; or dyspnea, fatigue, angina, dizziness, or syncope resulting from a workload of 3 METs or less at any point since that time.

5.  The most probative evidence indicates that the Veteran's chest wall scar is stable, not painful, and does not affect the function of the chest.


CONCLUSIONS OF LAW

1.  Resolving reasonable doubt in the Veteran's favor, the criteria for service connection for hypertension have been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2016).

2.  Prior to November 28, 2016, the criteria for an initial evaluation higher than 30 percent for CAD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, Diagnostic Code (DC) 7005 (2016).

3.  Since November 28, 2016, the criteria for an evaluation higher than 60 percent for CAD, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321(b), 4.1, 4.3, 4.7, 4.10, 4.104, DC 7005 (2016).

4.  Criteria for an initial compensable rating for a chest wall scar, have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.118, DC 7804 (in effect before and after October 23, 2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In this case, there is no indication in this record of a failure to notify.  See Scott v. McDonald, 789 F.3rd 1375 (Fed. Cir. 2015).

Pursuant to the duty to assist, VA must obtain "records of relevant medical treatment or examination" at VA facilities.  38 U.S.C.A. § 5103A(c)(2).  All records pertaining to the conditions at issue are presumptively relevant.  See Moore v. Shinseki, 555 F.3d 1369, 1374 (Fed. Cir. 2009); Golz v. Shinseki, 590 F.3d 1317 (Fed. Cir. 2010).  In addition, where the Veteran "sufficiently identifies" other VA medical records that he or she desires to be obtained, VA must also seek those records even if they do not appear potentially relevant based upon the available information.  Sullivan v. McDonald, 815 F.3d 786, 793 (Fed. Cir. 2016) (citing 38 C.F.R. § 3.159(c)(3)).  

With regard to the claim for service connection for hypertension, as the Board grant of service connection for this claim constitutes a complete grant of the benefits sought on appeal, any error that was committed with respect to either the duty to notify or the duty to assist was harmless and need not be further considered with regard to this specific issue.

With regard to the initial rating claims, the record also reflects that VA has made reasonable efforts to obtain or to assist in obtaining all relevant records pertinent to the claims.  Pertinent medical evidence associated with the claims files consists of the available service treatment records and VA treatment records.

With regard to the claims for an increased initial rating for coronary artery disease and a chest wall scar, the Veteran was afforded VA examinations in June 2008 and November 2016.  The duty to assist does not require that a claim be remanded solely because of the passage of time since an otherwise adequate examination was conducted.  VAOPGCPREC 11-95.  Here, there is no objective evidence indicating that there has been a material change in the severity of the Veteran's coronary artery disease or chest wall scar since the November 2016 VA examinations.

Under these circumstances, the Board finds that VA has complied with all duties to notify and assist required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159 and that there has been substantial compliance with its remand (with regard to the claim for service connection for a low back disability).  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with).

I. Service Connection Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 (West 2014).  Generally, the evidence must show: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed. Cir. 2004); Caluza v. Brown, 7 Vet. App. 498, 505 (1995).

In addition, certain diseases, such as hypertension, are presumed to have been incurred in service if manifested to a compensable degree within one year after service.  The presumption is rebuttable by probative evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a) (2016).  When chronicity in service is not adequately supported, then a showing of continuity after discharge is required to support a claim for such diseases.  38 C.F.R. § 3.303(b); see Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  

The Veteran contends that he has hypertension related to his service or to his service-connected diabetes mellitus and/or PTSD.

The service treatment records are void of findings, complaints, symptoms, or diagnoses related to hypertension. 

Post-service treatment records include a November 1994 report which indicates a finding of slightly elevated blood pressure.  A May 1996 report indicates a diagnosis of hypertension-NIDDM. 

On October 2003 VA hypertension examination, the examiner opined that the Veteran's high blood pressure and diabetes mellitus, type 2, were concurrent but unrelated conditions.
 
On February 2008 VA diabetes mellitus examination, the Veteran presented with a history of an onset of hypertension and diabetes mellitus type 2 since 1994.  The examiner diagnosed hypertension and opined that it did not appear to be a complication of or aggravated by diabetes mellitus, type 2.  Hypertension was well-controlled per blood pressure readings on examination. 

In April 2008, a VA examiner opined that hypertension was less likely than not caused by or a result of the PTSD based on the rationale that PTSD does not typically aggravate hypertension.

In an April 2008 addendum provided in response to the fact that the February 2008 VA examiner did not provide a rationale as to why the Veteran's hypertension was not related to diabetes mellitus or PTSD, the rationale was that evidence for a relationship between sodium intake and essential hypertension continues to mount.  It is likely that increased salt intake is a necessary, but not sufficient cause for hypertension.  The examiner also cited multiple studies which show a clear association between excess alcohol intake and the development of hypertension.  Other risk factors included obesity, dyslipidemia, and acute and chronic renal disease, particularly with glomerular or vascular disorders, sleep apnea.  The examiner also opined that hypertension is less likely as not aggravated by PTSD or diabetes mellitus.

On November 2016 VA hypertension Disability Benefits Questionnaire (DBQ) examination, the Veteran presented with a history of hypertension since 2000.  However, it was noted that he had hypertension for many years prior to beginning medication in 2000.  The examiner opined that there is no evidence showing early manifestations of hypertension in service.  The examiner further opined that the Veteran's hypertension was less likely than not incurred in or caused by the claimed in-service injury, event, or illness.  However, the rationale was that the only factor for hypertension was "herbicide exposure" in Vietnam. 

In light of the Veteran's currently diagnosed hypertension and the November 2016 VA examiner's finding that the Veteran's only risk factor for hypertension is his confirmed in-service herbicide exposure, the Board gives the Veteran the benefit of the doubt and finds that entitlement to service connection for hypertension on a direct basis is warranted.  See 38 U.S.C.A. § 1507; 38 C.F.R. § 3.102.

Further discussion of the evidence is simply not warranted.  Since service connection for hypertension is being granted on a direct basis, while there is significant evidence in this regard, there is no need to consider the theory of secondary service connection.  The nature and extent of this disability caused by service is not currently before the Board.

II. Increased Rating Claim

Disability evaluations (ratings) are determined by evaluating the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, including employment, by comparing the symptomatology with the criteria set forth in the Schedule for Rating Disabilities (Rating Schedule).  38 U.S.C.A. §§ 1155; 38 C.F.R. §§ 4.1, 4.2, 4.10.

In evaluating a disability, the Board considers the current examination reports in light of the whole recorded history to ensure that the current rating accurately reflects the severity of the condition.  The Board has a duty to acknowledge and consider all regulations that are potentially applicable.  Schafrath v. Derwinski, 
1 Vet. App. 589 (1991).  The medical and industrial history is to be considered, and a full description of the effects of the disability upon ordinary activity is also required.  38 C.F.R. §§ 4.1, 4.2, 4.10.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  See 38 C.F.R. § 4.7.  Reasonable doubt regarding the degree of disability will be resolved in the veteran's favor.  38 C.F.R. § 4.3.

In view of the number of atypical instances it is not expected, especially with the more fully described grades of disabilities, that all cases will show all the findings specified.  Findings sufficiently characteristic to identify the disease and the disability therefrom, and above all, coordination of rating with impairment of function will, however, be expected in all instances.  38 C.F.R. § 4.21 (2016).  At the time of an initial rating, separate ratings can be assigned for separate periods of time based on facts found, a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119, 126 (1999).

Coronary artery disease

In this case, the Veteran has claimed that his service-connected coronary artery disease (CAD) is more severe than his initial 30 percent rating prior to November 28, 2016, and 60 percent rating since November 28, 2016.

The Veteran's CAD is rated under Diagnostic Code 7005.  A 30 percent evaluation is warranted for a workload of greater than 5 METs but not greater than 7 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope; or evidence of cardiac hypertrophy or dilatation on electrocardiogram, echocardiogram, or x-ray.  A 60 percent evaluation is warranted for more than one episode of acute congestive heart failure in the past year, or a workload of greater than 3 METs but not greater than 5 METs resulting in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of 30 to 50 percent.  A 100 percent rating is warranted for chronic congestive heart failure, or when a workload of 3 METs or less results in dyspnea, fatigue, angina, dizziness, or syncope, or; left ventricular dysfunction with an ejection fraction of less than 30 percent.  38 C.F.R. § 4.104, Diagnostic Code 7005. 

A note prior to the Diagnostic Code explains that one MET is the energy cost of standing quietly at rest and represents an oxygen uptake of 3.5 milliliters per kilogram of body weight per minute.  When the level of METs at which dyspnea, fatigue, angina, dizziness, or syncope develops is required for evaluation, and a laboratory determination of METs by exercise testing cannot be done for medical reasons, an estimation by a medical examiner of the level of activity (expressed in METs and supported by specific examples, such as slow stair climbing or shoveling snow) that results in dyspnea, fatigue, angina, dizziness, or syncope may be used.  38 C.F.R. § 4.104, Note (2).

During the course of the appeal, the Veteran was awarded a temporary total disability rating based on convalescence from November 4, 2007 to February 3, 2008, so medical records from this period will not be considered because the Veteran is already in receipt of a total disability evaluation during this time.

Turning to the merits of the claim, in November 2007 the Veteran underwent an elective coronary bypass operation.  A February 2008 follow-up report indicates that he had not experienced any anginal quality chest pain.  However, he complained of significant chest discomfort which occurred with physical exertion such as lifting and other movement.  He also continued to experience significant fatigue with activity.  He denied experiencing lightheadedness, dizziness, syncope, near syncope or palpations.  The impression was CAD, status post coronary artery bypass grafting surgery, November 2007 and a preserved left ventricular (LV) systolic function with an estimated ejection fraction (EF) of 55% per left ventriculogram in November 2007.

On June 2008 VA heart examination, the Veteran presented with a complaint of shortness of breath and discomfort which worsened while performing any kind of physical work.  He was prescribed nitroglycerin which he was unable to take due to chest discomfort and/or pain.  On examination, he was not in acute distress and had no chest pain or shortness of breath. 

Private treatment records include a December 2008 report which shows that the Veteran was doing fairly well from a cardiac standpoint.  He experienced occasional episodes of chest discomfort most of which seemed to be musculoskeletal in nature.  He became easily fatigued and experienced dyspnea on exertion and occasional episodes of dizziness, but had no syncope or near-syncope.  He had not been exercising routinely, but was encouraged to try to increase his activity level.  A March 2010 report reflects continued complaints of occasional episodes of chest discomfort with exertion and occasionally at rest.  He also experienced dyspnea which occurred with walking or climbing stairs.  He was able to limit his activity somewhat to accommodate those issues and had not required sublingual nitroglycerin.  He denied lightheadedness, dizziness, syncope or near-syncope.  The impression was CAD and preserved LV systolic function with an estimated EF of 55%.  A May 2013 examination report indicates normal LV size and function with an estimated EF of 55-60%.  The conclusion was normal LV function with Stage I diastolic dysfunction.

VA treatment records include a February 2016 report which indicates a diagnosis of CAD, bypass November 2007 and a EF of 55%; April 2015 non-VA normal nuclear stress test, EF of 62%; and May 2015 echo EF of 65%, mild LVH.

Private treatment records include an October 2016 report which indicates that he continued to experience occasional symptoms of chest discomfort with exertion.  He was able to perform normal activities of daily living without significant difficulty.  Although he limited himself at higher levels of exertion in the past, he had experienced increased episodes of chest pain and shortness of the breath.  

On November 2016 VA heart conditions Disability Benefits Questionnaire (DBQ) examination, the examiner diagnosed coronary artery disease and coronary artery bypass.  A history of cardiac dilatation was noted via echocardiogram in November 2016 with a LVEF of 61%.  Interview-based METs test indicated dyspnea, fatigue, angina, and dizziness.  The METs level was more than3-5 METs and were consistent with activities such as light yard work (weeding), mowing lawn (power mower), brisk walking (4 mph).  This METs level was due solely to his service-connected heart disability.  The examiner opined that his heart condition impacted his ability to work.  The Veteran tired easily and had shortness of breath on minor exertion.  

The ejection fraction is normal 65% whereas the stated physical functional status is low (>3-5 METs).  The examiner indicated that the Veteran's symptoms and stated activity level better co-related to METs rather than ejection fraction, which is normal at 61%.  The examiner opined that there was a progression in the Veteran's symptoms.  However, there was no change to the service-connected diagnosis. 

Applying the relevant rating criteria, the Board finds that prior to November 28, 2016, the manifestations of the Veteran's CAD were more consistent with a 30 percent rating.  In this regard, there is no evidence that the Veteran had congestive heart failure, or that he is only capable of a workload of 3 to 5 METs or less.  The Veteran's ejection fraction ranged from 55 to 65 percent.  Thus, for the entire period on appeal the Veteran is entitled to a 30 percent evaluation for coronary artery disease, but no higher.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 4.3, 4.104 DC 7005 (2016).

Since November 28, 2016, the Board finds that the manifestations of the Veteran's CAD have been more consistent with a 60 percent rating.  In this regard, the evidence does not demonstrate METs 3 or less or an ejection fraction of less than 30 percent, which would warrant a 100 percent disability rating.  At a November 2016 VA examination it was noted that the Veteran did not have congestive heart failure. No cardiac hypertrophy or cardiac dilation were noted.  An ejection fraction of 61 percent was recorded.  The VA examiner estimated the Veteran's METs to be greater than 3-5 based solely on his current heart condition.

While the Board understands the Veteran's central concern that his coronary artery disease has negatively impacted his quality of life and that he has difficulty with activities of daily living including lifting, walking or climbing stairs, findings made June 2008 and November 2016 VA examinations do not support the assignment of an initial higher rating of 60 percent prior to November 28, 2016, or a rating of 100 percent since November 28, 2016, for coronary artery disease.

The critical question in this case, however, is whether the problems the Veteran has believably cited meet even higher evaluations under the rating criteria.  For reasons cited above, the Veteran is not entitled to higher ratings for his coronary artery disease.  Moreover, without consideration of the problems he cited with his coronary artery disease at this time, the current evaluations could not be justified.  It is important for the Veteran to understand that the problems he has cited have not been ignored, but are the basis for the current ratings.

The Board is sympathetic to the Veteran's position that higher ratings are warranted for his service-connected coronary artery disease.  However, the evidence of record, as compared to the rating criteria, does not warrant increased ratings during the periods on appeal.  Nevertheless, the Board does find that entitlement to a 60 percent rating is warranted prior to November 28, 2016, or that a 100 percent is warranted since November 28, 2016.

Chest wall scar

The Veteran has claimed that his service-connected scar, status post coronary artery bypass graft, is more severe than his initial noncompensable rating.

The Veteran's CAD scar has been rated as noncompensable under Diagnostic Code 7804, which pertains to superficial scars that are painful on examination.

In evaluating skin and scar residuals, the Board notes that during the appeal period, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008. 

Here, while there is no indication that he made such a request, the RO's September 2014 Statement of the Case, shows that the post-2008 rating criteria had been considered.  The Board will therefore address both the pre-2008 rating criteria and post-2008 rating criteria, even though the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the revised version of 38 C.F.R. § 4.118, Diagnostic Code 7800, the criteria for a 10 percent rating and a 30 percent rating, and the accompanying notes, are unchanged from the previous version of this diagnostic code.  Diagnostic Code 7805 is also unchanged.

Disabilities of this nature are rated under disfigurement to the head, face and neck (DC 7800), scars (DC 7801-7805) or dermatitis (DC 7806), whichever is the most predominant.  However, since the Veteran does not have service-connected scars of the head, face, or neck, Diagnostic Code 7800 is inapplicable.  Further, as none of the VA examinations or treatment records show that the Veteran's scars of the left elbow and left hip are deep or nonlinear; superficial and nonlinear and did not cause limited motion and cover areas of 144 square inches (929 sq. cm.) or greater; superficial and unstable; or cause other disabling effects, Diagnostic Codes 7801, 7802, and 7803 are inapplicable and do not warrant the assignment of a separate or higher rating for each scar.  38 C.F.R. § 4.118, DCs 7801, 7802, and 7803 (in effect before and after October 23, 2008).

Under the pre-October 2008 rating criteria, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.   A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

Turning to the merits of the claim, a July 2008 report indicates a well-healed surgical scar of the chest wall.

On November 2016 VA heart conditions DBQ examination, examination revealed a surgical scar that was not painful and/or unstable or the total area greater than or equal to 39 square centimeters.  

Applying the relevant rating criteria, the Board notes that a higher initial 10 percent rating for the Veteran's chest wall scar is not warranted under either the old or new criteria of Diagnostic Code 7804.  Under the former rating criteria, 10 percent was the maximum rating for a superficial and painful scar.  However, the evidence of record indicates that the scar was not painful.  The revised criteria offer higher ratings for multiple unstable or painful scars.  However, the Veteran does not have one or two scars that are unstable or painful on examination.   Service connection is only in effect for one scar and the Veteran has not reported that the scar has been painful.

Accordingly, the Board finds that the preponderance of the evidence is against the assignment of an initial compensable rating for a chest wall scar.  An initial 10 percent rating is not warranted.

Additional Considerations

With regard to his coronary artery disease and chest wall scar, the Veteran is competent to report his complaints of pain, stiffness, and weakness as these observations come to him through his senses.  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  The Board also acknowledges the Veteran's belief that his symptoms are of such severity as to warrant a higher rating and has taken these contentions seriously (this was the basis of the Board's remand in order to address this medical question and the basis for the increased ratings assigned herein).  He is not, however, competent to identify a specific level of disability of his coronary artery disease and chest wall scar according to the appropriate diagnostic code.  On the other hand, such competent evidence concerning the nature and extent of the Veteran's coronary artery disease and chest wall scar has been provided by the medical personnel who have examined him during the current appeal and who have rendered pertinent opinions in conjunction with the evaluations.  The medical findings (as provided in the examination reports) directly address the criteria under which these disabilities are evaluated. 

Additionally, with respect to an extraschedular rating under 38 C.F.R. § 3.321 for his increased disability claims, the applicable rating criteria contemplate all impairment resulting from his coronary artery disease and chest wall scar.  In this regard, the Veteran's symptoms with regard to his coronary artery disease are dyspnea and fatigue.  He did not report symptoms with regard to the chest wall scar.  In sum, the assigned schedular ratings are, therefore, adequate and referral for extraschedular consideration is not required under 38 C.F.R. § 3.321(b)(1).  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009). 

The Board notes that since the Veteran has been in receipt of a total disability rating based on individual unemployability due to service connected disability (TDIU) since November 4, 2007, the issue is not reasonably raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009). 

Finally, the Board notes that under Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014), a Veteran may be awarded an extraschedular rating based upon the combined effect of multiple conditions in an exceptional circumstance where the evaluation of the individual conditions fails to capture all the service-connected disabilities experienced.  However, in this case, after applying the benefit of the doubt under Mittleider v. West, 11 Vet. App. 181 (1998), there are no additional service-connected disabilities that have not been attributed to a specific service-connected disability.


ORDER

Service connection for hypertension, is granted.

An initial rating in excess of 30 percent prior to November 28, 2016, and a rating higher than 60 percent since November 28, 2016, for coronary artery disease, is denied.

An initial compensable rating for a scar, status post coronary artery bypass graft, is denied.

REMAND

Unfortunately, another remand is required in this case.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claims for entitlement to an initial rating higher than 30 percent for cellulitis and whether the Veteran's combined disability evaluation has been properly calculated, so that he is afforded every possible consideration.

With regard to the claim for an initial rating higher than 30 percent for cellulitis, the Veteran's cellulitis has been rated as analogous to dermatitis or eczema under Diagnostic Code 7806.  See 38 C.F.R. § 4.20.

Prior to August 30, 2002, eczema with exfoliation, exudation or itching, if involving an exposed surface or extensive area, warrants a 10 percent evaluation.  38 C.F.R. § 4.118, DC 7806 (2001).  If it is accompanied by exudation or constant itching, extensive lesions, or marked disfigurement, a 30 percent evaluation is for assignment. Id.  Eczema with ulceration or extensive exfoliation or crusting, and systemic or nervous manifestations, or if exceptionally repugnant warrants a 50 percent evaluation.  Id.

Since August 30, 2002, 38 C.F.R. § 4.118, Diagnostic Code 7806 provides that for dermatitis or eczema for a 30 percent rating requires involvement of 20 to 40 percent of the entire body or of exposed areas affected, or; systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of six weeks or more, but not constantly, during the past 12-month period.  A maximum rating of 60 percent requires involvement of more than 40 percent of the entire body or more than 40 percent of exposed areas affected, or; constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs required during the past 12-month period.  A disability under DC 7806 may also be rated as disfigurement of the head, face, or neck (DC 7800), or scars (DC 7801-7805) depending on the predominant disability.  38 C.F.R. § 4.118.

VA revised the criteria for rating skin disorders again on October 23, 2008; however, this new regulation relates to scars and specifically applies only to claims received on or after October 23, 2008.  73 Fed. Reg. 54708 (September 23, 2008). 

On November 2016 VA skin diseases examination, the Veteran presented with a history dermatitis (eczema).  He had been treated with oral or topical medications in the past 12 months for any skin condition.  The cream was over-the-counter hydrocortisone and silvadene creams for dermatitis on both legs.  He used it for less than 6 weeks in the past 12 months.  He had not had any debilitating episodes in the past 12 months due to urticarial, primary cutaneous, multiforme, or toxic epidermal necrolysis.  On examination, there dermatitis covered less than 5% of his total body area.  There were depigmented scars and fresh excoriated lesions of the lower legs.  There were 4 surgical scars on the left leg measuring 16 cm x 0.2 cm, 10 cm x 0.2 cm, 7 cm x 0.2 cm, and 6 cm x 0.2 cm described as "healed."

In evaluating skin and scar residuals, the Board notes that during the appeal period, changes were made to 38 C.F.R. § 4.118, Diagnostic Code 7800.  These changes apply only to applications for benefits received on or after October 23, 2008, which is well after the date of the appellant's claim.  However, under typical circumstances, a veteran who is rated under DCs 7800 to 7805 before October 23, 2008, may request review under the amended diagnostic codes, irrespective of whether the Veteran's disability has increased since the last review, but in no case will the revised award be effective before October 23, 2008. 

Here, while there is no indication that he made such a request, the RO's December 2016 Supplemental Statement of the Case (SSOC), shows that the post-2008 rating criteria had been considered.  However, the Veteran cannot receive a revised award under the new criteria until October 23, 2008.

Under the pre-October 2008 rating criteria, Diagnostic Code 7804 provided for a 10 percent rating for superficial scars that were painful on examination. A superficial scar is one not associated with underlying soft tissue damage.  38 C.F.R. § 4.118.

Under the post-October 2008 rating criteria, Diagnostic Code 7804 provides a 10 percent rating for one or two scars that are unstable or painful on examination.  A 20 percent rating requires three or four scars that are unstable or painful.  A 30 percent rating requires five or more scars that are unstable or painful.  An unstable scar is one where, for any reason, there is frequent loss of covering of skin over the scar.  If one or more scars are both unstable and painful, 10 percent is to be added to the evaluation that is based on the total number of unstable or painful scars.  Scars evaluated under Diagnostic Codes 7800, 7801, 7802, or 7805 may also receive an additional rating under Diagnostic Code 7804, when applicable.  38 C.F.R. § 4.118, Diagnostic Code 7804.

In the December 2016 SSOC, the RO informed him of the revised criteria and evaluated the claim under the revised criteria under DC 7804.  However, the RO failed to evaluate the Veteran's claim under the former and revised criteria under DC 7806.  As a result, the readjudication was inadequate.

With regard to the issue of whether the Veteran's combined disability evaluation has been properly calculated, the Board finds that the claim is inextricably intertwined with his claim for a higher initial rating for cellulitis, as an award for this disability could potentially affect his combined overall rating.  As such, the appropriate remedy is to remand the claim on appeal pending the adjudication of the inextricably intertwined claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991).

Accordingly, the case is REMANDED for the following actions:

1.  Readjuducate the Veteran's claim for an initial rating higher than 30 percent for cellulitis specifically considering the former and revised rating criteria for Diagnostic Code 7806, in effect before and after August 30, 2002, and Diagnostic Code 7804, in effect before and after October 23, 2008.  

2.  Then, readjudicate the issue of whether Veteran's combined disability evaluation has been properly calculated.  If the claims remain denied, a supplemental statement of the case must be provided to the Veteran and his representative, and after the Veteran and his representative have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.
The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


______________________________________________
KELLI A. KORDICH
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


